Citation Nr: 0834866	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  05-02 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active military service from September 1946 
to January 1948.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. 
§ 7107(a)(2).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was not in effect for any disability. 

2.  The Certificate of Death reflects that the veteran died 
at the age of 67 in July 1990.  The immediate cause of death 
was cardiorespiratory arrest due to or as a consequence of 
widely metastatic prostatic carcinoma to bone and liver.  
There were no significant conditions contributing to death.

3.  The evidence does not show that the veteran was exposed 
to ionizing radiation while in service.

4.  Prostate cancer was not manifest during service nor 
within one year of separation; competent medical evidence 
does not show that the post-service diagnosis of prostate 
cancer was attributable to service or that the veteran's 
death is otherwise related to service.



CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the cause 
of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303. 
3.304, 3.307, 3.309, 3.311, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, 
letters dated in May 2002 and May 2003 were sent to the 
claimant.  Thereafter, additional VCAA notification was sent 
in October 2004.  Cumulatively, these letters fully satisfied 
the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The claimant was aware that it was 
ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claim.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  ).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.  See Pelegrini II.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that a statement of the case 
(SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 
2007) (Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case.) 
 

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

The United States Court of Appeals for Veterans Claims ("the 
Court") issued certain directives pertinent to cases where 
the issue is service connection for the cause of the 
veteran's death in Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

The Court held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  Although section 
5103(a) does not require a "predecisional adjudication" of 
the evidence in each case, the notice must be responsive to 
the particular application submitted.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006), at 9 ("The legislative interest 
underlying the VCAA notice requirement is the intent of 
Congress to provide claimants a meaningful opportunity to 
participate in the adjudication of claims").  This means that 
there is a middle ground between a predecisional adjudication 
and boilerplate notice with regard to the amount of detail 
and degree of specificity VA must provide for section 
5103(a)-compliant notice.  The Court later stated that a more 
detailed notice potentially discourages a claimant from 
submitting additional or corroborative notice, and is 
contrary to the VCAA's purpose

However, in DIC cases where the veteran was service-connected 
during his lifetime, the Court found that section 5103(a) 
notice must include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  

However, where veteran was not service-connected during his 
lifetime, the same did not apply.  The Court held that in 
those cases, an original DIC claim imposes upon VA no 
obligation to inform a DIC claimant who submits a nondetailed 
application of the specific reasons why any claim made during 
the deceased veteran's lifetime was not granted.   Further, 
section 5103(a) preadjudication notice, the Secretary or VA 
is not required to inform a DIC claimant of the reasons for 
any previous denial of a veteran's service-connection claim.  
In this case, the veteran was not service-connected during 
his lifetime.  

The veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There 
has been a formal finding in July 2003 of the unavailability 
of some of the service treatment records.  However, the 
discharge examination is of record.  There is no indication 
in the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The records satisfy 38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of death, any questions as to the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Service Connection for the Cause of Death

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to constitute the contributory cause of 
death it must be shown that the service-connected disability 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  If the service-
connected disability affected a vital organ, careful 
consideration must be given to whether the debilitating 
effects of the service-connected disability rendered the 
veteran less capable of resisting the effects of other 
diseases.  38 C.F.R. § 3.312(c)(2).

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  In addition, service connection may be granted for a 
chronic disease, including malignant tumors, if manifested to 
a compensable degree with one year following service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

Some of the veteran's service treatment records are missing 
and appear to have been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in July 1973.  
Under such circumstances, the Court has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

It is further noted, however, that the case law does not 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Moreover, there is no presumption, either in 
favor of the claimant or against VA, arising from missing 
records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 
(2005) (the Court declined to apply an "adverse presumption" 
where records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

The available service treatment records do not show 
complaints, findings, treatment, or diagnosis of any type of 
cancer.  The separation examination is negative in that 
regard.  Cancer was not manifest during service.  Cancer of 
any kind also was not manifest within 1 year of separation.  
It is not asserted that cancer was manifest during service; 
rather the appellant maintains that cancer developed as a 
result of exposure to radiation during service.  

The post-service medical evidence shows that the veteran was 
diagnosed as having prostate cancer in the late 1980's.  By 
1990, it had metastasized to the bones.  Unfortunately, it 
also spread to the liver.  

The Certificate of Death reflects that the veteran died at 
the age of 67 in July 1990.  The immediate cause of death was 
cardiorespiratory arrest due to or as a consequence of widely 
metastatic prostatic carcinoma to bone and liver.  There were 
no significant conditions contributing to death.

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  See Davis v. 
Brown, 10 Vet. App. 209 (1997); Rucker v. Brown, 10 Vet. App. 
67 (1997).  First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. §§ 1112(c); 38 C.F.R. § 3.309(d).  
Second, "radiogenic diseases" may be service-connected 
pursuant to 38 C.F.R. § 3.311.  Third, service connection may 
be granted pursuant to 38 C.F.R. § 3.303(d) when it is 
established that the disease diagnosed after discharge is the 
result of exposure to ionizing radiation during active 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(i)-(ii) (2006).

The term "occupation of Hiroshima or Nagasaki, Japan, by 
United States forces" means official military duties within 
10 miles of the city limits of either Hiroshima or Nagasaki, 
Japan, which were required to perform or support military 
occupation functions.  38 C.F.R. § 3.309(d)(3)(vi).

As to the second method for establishing service connection, 
38 C.F.R. § 3.311 provides for development of claims based 
upon a contention of radiation exposure during active service 
and post-service development of a radiogenic disease.  The 
purpose of these provisions is to relieve claimants of the 
burden of having to submit evidence to show that their cancer 
may have been induced by radiation.  These provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  The governing 
regulation essentially states that, in all claims in which it 
is established that a radiogenic disease first became 
manifest after service, and it is contended that the disease 
resulted from exposure to ionizing radiation, a dose 
assessment will be made.  In claims based upon participation 
in the American occupation of Hiroshima or Nagasaki, Japan, 
prior to July 1, 1946, dose data will be requested from the 
Department of Defense.  38 C.F.R. § 3.311(a)(2).

To succeed on a claim based on exposure to ionizing radiation 
pursuant to 38 C.F.R. § 3.311, the evidence must show that 
(1) the veteran was exposed to ionizing radiation as a result 
of participation in the atmospheric testing of nuclear 
weapons, the occupation of Hiroshima or Nagasaki, Japan, from 
September 1945 until July 1946, or other activities as 
claimed; (2) the veteran subsequently developed a radiogenic 
disease; and (3) such disease first became manifest within 
the applicable period.  38 C.F.R. § 3.311 (b)(i)-(iii).  If 
one of the three requirements has not been met, it shall not 
be determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  Id.  For 
purposes of 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes prostate cancer, which 
must become manifest five years or more after exposure.  38 
C.F.R. § 3.311(b)(2)(i)-(xxiv), (b)(5)(iv).

Regarding the third method, service connection for claims 
based on radiation exposure may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(d).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer 
complex medical opinions.  See generally Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303 (2007); and Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  

The appellant contends that the veteran's cancer was due to 
his exposure to radiation during service.  She maintains that 
he visited both Nagasaki and Hiroshima in Japan.  She 
submitted a supporting buddy statement in that regard from 
L.K. who confirmed that they had made such a visit.  In 
addition, the wife of another servicemember indicated that 
her husband and the veteran were in Nagasaki in 1947.  The 
appellant also submitted copies of photographs to support 
that assertion.  

In addition, the appellant has asserted that the veteran was 
a fireman and that there could have been radiation exposure 
in the water used or otherwise.  She submitted treatise-type 
evidence in support of her contentions.  The Board has 
carefully considered the articles that the appellant 
submitted regarding radiation exposure.  Treatise evidence 
can provide important support when combined with the 
pertinent opinion of a medical professional.  Similarly, 
medical treatise evidence could "discuss [] generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least a plausible 
causality based upon objective facts."  Mattern v. West, 12 
Vet. App. 222, 229 (1999); Wallin v. West, 11 Vet. App. 509 
(1998); Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  Here, the aforementioned information does 
not establish that the veteran was definitively exposed to 
radiation during service.  However, the Board must also 
consider the three methods of establishing service connection 
based on claims of exposure to ionizing radiation during 
service.  

The Board initially finds that the first method of 
demonstrating service connection for conditions claimed as 
due to radiation exposure does not apply in this claim.  
Prostate cancer is not one of the types of cancer that is 
subject to presumptive service connection for radiation-
exposed veterans.  38 U.S.C.A. §§ 1112(c); 38 C.F.R. § 
3.309(d).  Although many types of cancer are included in § 
3.309(d), prostate cancer is not one of them.  

Second, the Board is unable to grant service connection 
pursuant to 38 C.F.R. § 3.311 because the evidence does not 
show that the veteran participated in the American occupation 
of Hiroshima or Nagasaki during the requisite time period.  
The veteran entered service after July 1, 1946.  Even 
accepting the contention that the veteran did visit both 
Hiroshima and Nagasaki per the supporting lay evidence, he 
did not do so between August 6, 1945 and July 1, 1946.  The 
Board acknowledges the appellant's assertions that there was 
still radiation present when the veteran was visiting those 
cities; however, the Board is bound by VA law and regulation 
which sets that specific time frame as the period for 
recognized ionizing radiation exposure.  Likewise, the Board 
is cognizant of her allegations that radiation was present in 
the water supply and from other sources, but VA law and 
regulations provide very specific circumstances for radiation 
exposure which does not encompass those endorsed by the 
appellant.  There is no competent corroboration of the 
appellant's assertions.  

Although prostate cancer is a "radiogenic disease," and the 
disease became manifest more than five years after exposure, 
service connection cannot be granted pursuant to 38 C.F.R. 
§ 3.311 because the evidence does not show that the veteran 
was exposed to ionizing radiation as defined by VA law and 
regulation.  38 C.F.R. § 3.311 (b)(i)-(iii).

Third, the evidence does not support a grant of service 
connection on a direct basis.  The evidence does not show 
that the prostate cancer became manifest until many years 
after service.  The veteran was separated from service in 
January 1948.  The medical evidence shows that prostate 
cancer was manifest approximately 5 decades later.  Although 
a private physician, E.S.T., M.D., indicated in May 2003 that 
the veteran's cancer was possibly due to radiation exposure 
during service in Hiroshima and Nagasaki, that opinion was 
clearly premised on a finding that the veteran was in fact 
exposed to radiation during service.  However, as noted 
above, the veteran was not a "radiation-exposed veteran."  

The only remaining evidence of record linking the veteran's 
prostate cancer to his active duty service is the appellant's 
own contentions.  However, as noted, the appellant is not 
competent to make such a complex medical assessment.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


